Shaw, C. J.
The defendants having admitted the settlement of the pauper to be in their town, the presumption of laAV was, that the settlement continued till a new settlement was acquired; and they undertook to shoAV that such new settlement had been acquired, by the pauper, in Douglas, by his owning a freehold in that town, and residing on it three years. The defendants, having thus taken upon them the affirmative, were bound to prove this case satisfactorily. Having proved such freehold and residence, this was prima fade evidence of settlement,- but not conclusive.
It has been too frequently settled, to be now questioned, that where, by the statute, a settlement would be gained by a prescribed length of residence in a town, either as a freeholder living on his freehold, or as a resident paying taxes in five out of ten years, such settlement is not gained, if, during such esidence, the pauper receives support or relief from the town of his settlement. Brewster v. Dennis, 21 Pick. 233. East Sudbury v. Waltham, 13 Mass. 460. East Sudbury v. Sudbury, 12 Pick. 1. West Newbury v. Bradford, 3 Met. 428 *196Taunton v. Middleborough, 12 Met. 35. It was, then, a question of fact for the jury; and some evidence having been offered, by a paid town order, to prove such relief furnished, we think the court was right in ruling that it was incumbent on the defendants to explain this by showing that it was not furnished to the pauper as one standing in need of relief; or that it was not furnished by the overseers in their said capacity. If furnished at all by Sutton, the town of his settlement, it prevented him from acquiring a settlement, by living on his freehold in Douglas. But, to have that effect, it must appear that he was relieved as a pauper.
The instructions regarding the doings of the town, whether the report was accepted or. rejected, and whether parol evidence was admissible, and the effect of such evidence, may be laid out of the case, as wholly immaterial. If the town was bound, it was- by the doings of the overseers, as officers vested by law with power to bind the town by acts done in pursuance of their authority and duty. Such acts need no ratification by the town, to make them binding on the town. Rev. Sts. c. 46, §§ 1, 2, 13, 26. Belfast v. Leominster, 1 Pick. 123.
Two general questions arise in the present case. 1st. Did Simpson, the pauper, apply for relief; that is, for the public charity provided by law for persons standing in need ? 2d. Did the town, by their authorized officers, afford that relief? These questions- were left to the jury, under instructions sufficiently favorable to the defendants, and the jury, upon the evidence, have found the affirmative to be true.
It was contended that the applicant for relief must be proved to have been in actual need of relief; and that apparent need was not sufficient. No facts appear which render this point material. But were it otherwise, all which could be required of officers would be vigilant inquiry and sound judgment in determining whether one obviously and apparently in need of relief is really so. Instances are not wanting, of persons living in alms-houses, or otherwise supported by public charity, on whom have been found considerable *197sums of money concealed amongst the rags which indicated the most squalid poverty. If overseers, who are bound by law to afford immediate relief to actual want, and who must act upon the evidence before them, are sometimes deceived by appearances, still their acts, done in good faith, must be deemed acts binding on the town.
Whether the act of an individual overseer, not afterwards sanctioned by others, is binding on the town, is a question that I am not aware has been expressly decided. Cases may be supposed, where it would seem to be necessary for one overseer to act promptly when the others could not be consulted ; and it would seem, therefore, from the nature of the duty, that the act of one would be legal. It has been held that notice to one is sufficient; but that may go on the presumption that the one to whom it is given will communicate it to his associates. Dalton v. Hinsdale, 6 Mass. 501. Walpole v. Hopkinton, 4 Pick. 358. It is not necessary to decide this question, in the present case, because it appears that the act of Torrey, in furnishing relief, was adopted and saiictionéd by his associates, by drawing an order on the town treasury for his reimbursement.
It is wholly immaterial to the present case, whether the overseers, in affording relief to Simpson, intended to fix, or change, or in any way affect, his settlement. That result is collateral to the act of furnishing relief, and does not depend on the intent with which it is done, but upon the provisions of law giving effect to it.
We think the instructions were sufficiently explicit, that m order to be considered as relief furnished by the town, it must appear that the order was given by Torrey, not as a gift or loan to the pauper, but as an advance, made by him ag overseer, to be reimbursed by the town.

Exceptions overruled.